DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claim 21 have overcome the 112(b) rejections from the previous office action.


Allowable Subject Matter
Claims 1-7, 9-19, 21 & 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 & 22 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: 
 the dielectric layer comprises an implant species extending from an upper surface of the dielectric layer to a bottom surface of the dielectric layer, wherein a concentration of the implant species at the upper surface is greater than a concentration of the implant species at the bottom surface, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Gossett (USPGPUB DOCUMENT: 2010/0059889) discloses in Fig 4, see modified figure in office action, a structure comprising:


The following is an examiner’s statement of reasons for allowance:
Claims 9-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: the second conductive feature having a same material composition extending from the first sidewall to the second sidewall, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Gossett (USPGPUB DOCUMENT: 2010/0059889) discloses in Fig 4 a structure comprising: a first dielectric layer(220);
a first feature(206/214) [0054] in the first dielectric layer(220); a second dielectric layer(224) over the first dielectric layer(220);
a third dielectric layer(218) over the second dielectric layer(224), the third dielectric layer(218) comprising a first material (SiOCN/ultra-low-k dielectric)[0020,0054] and an 
a second feature(204/208/212) [0054] extending through the second dielectric layer(224) and the third dielectric layer(218) to the first feature(206/214), the second feature(204/208/212) having a first sidewall (left/right sidewall) contacting the third dielectric layer(218) and a second sidewall(left/right sidewall) contacting the third dielectric layer(218), the first sidewall being opposite the second sidewall, but does not disclose the second conductive feature having a same material composition extending from the first sidewall to the second sidewall.  Therefore, it would not be obvious to make the semiconductor structure as claimed.

The following is an examiner’s statement of reasons for allowance:
Claims 16-19 & 21 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising:  the implant species being present in the first dielectric material at an upper surface of the upper dielectric layer and in the first dielectric material at a lower surface of the upper dielectric layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Gossett (USPGPUB DOCUMENT: 2010/0059889) discloses in Fig 4 a structure comprising: a first dielectric layer(220);
a first feature(206/214) [0054] in the first dielectric layer(220);
one or more dielectric layers(218/224) over the first dielectric layer(220), the one or more dielectric layers(218/224) comprising one or more layers of dielectric materials, an .



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819